Lane, C. J.
This ease- has once been before the court, and may be found stated and reported in 11 Ohio, 273, in which certain points are decided.
It is a bill brought by a judgment creditor, to pursue and obtain the arrears of certain shares of stock subscribed and unpaid, which were not embraced within the objects of the *proceedings in Muskingum, to which this was postponed in that decision.
The answer of the company is now filed, admitting the existence of these assets, and claiming that an account be taken of tho ored*172itors of the company, and tho amount realized distributed equally among all.
H. H. Hunter, for complainants.
Henry Stanbery, for defendant.
This claim of the company for equal distribution is inadmissible; for tbec vigilant creditor, pursuing his claim, acquires a preferable equity, which attaches and becomes a specific lien by the filing of his bill. 6 Ohio, 156; Bank of Muskingum v. Carpenter’s Heirs, 7 Ohio, 21, pt. 1.
Tho receiver is therefore ordered to pay tho assets in his hands to judgment creditors, in the order in which their liens attach, by filing bills, and all further questions are reserved.
Order entered.